MEMORANDUM **
Leopoldo Alfonso Montelongo-Gallardo, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“Board”) summary affirmance without opinion of an immigration judge’s (“U”) denial of his applications for asylum, withholding of removal, and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence a determination that an applicant has not established eligibility for relief, and must uphold that decision unless the evidence compels a contrary result. Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Montelongo-Gallardo failed to demonstrate an objectively reasonable fear of persecution in light of current country conditions in Mexico. See Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir.2002).
Because Montelongo-Gallardo failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See id. at 907.
Substantial evidence also supports the IJ’s conclusion that Montelongo-Gallardo faded to show that it was more likely than not that he would be tortured upon returning to Mexico. See Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001).
We lack jurisdiction to consider Montelongo-Gallardo’s contention that the Board denied him due process by failing to address his request for voluntary departure because Montelongo-Gallardo failed to raise the issue of voluntary departure before the Board. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
Montelongo-Gallardo’s constitutional challenge to the Board’s streamlining regulations is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.